Citation Nr: 1012639	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  
He was awarded a Combat Infantryman's Badge and a Purple 
Heart.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran 
has a current diagnosis of PTSD in accordance with DSM-IV.     

2.  The evidence shows that the Veteran engaged in combat 
with the enemy, having been awarded a Combat Infantryman's 
Badge and a Purple Heart, and that medical evidence links 
the diagnosis of PTSD to combat service.   


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, PTSD was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The claim for entitlement to service connection for PTSD has 
been considered with respect to the VCAA.  Given the 
favorable outcome noted below, no conceivable prejudice to 
the Veteran could result from the adjudication with regard 
to this issue.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, 
there must be:  (1) medical evidence of a current 
disability; (2) medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the 
enemy for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) 
(DMS-IV) as the source of criteria for the diagnosis of 
claimed psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the 
person's response involved intense fear, helplessness, or 
horror.  

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present: (1) the person 
experienced, witnessed, or was 
confronted with an event or events that 
involved actual or threatened death or 
serious injury, or a threat to the 
physical integrity of self or others ; 
and (2) the person's response involved 
intense fear, helplessness, or horror.  

B.  The traumatic event is persistently 
re-experienced in one (or more) of the 
following ways: (1) recurrent and 
intrusive distressing recollections of 
the event, including images, thoughts, 
or perceptions; (2) recurrent 
distressing dreams of the event; (3) 
acting or feeling as if the traumatic 
event were recurring (includes a sense 
of reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated); (4) 
intense psychological distress at 
exposure to internal or external cues 
that symbolize or resemble an aspect of 
the traumatic event; or (5) 
physiological reactivity on exposure to 
internal or external cues that symbolize 
or resemble an aspect of the traumatic 
event.

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing 
of general responsiveness (not present 
before the trauma), as indicated by 
three (or more) of the following: (1) 
efforts to avoid thoughts, feelings, or 
conversations associated with the 
trauma; (2) efforts to avoid activities, 
places, or people that arouse 
recollections of the trauma; (3) 
inability to recall an important aspect 
of the trauma; (4) markedly diminished 
interest or participation in significant 
activities; (5) feeling of detachment or 
estrangement from others; (6) restricted 
range of affect (e.g., unable to have 
loving feelings); or (7) sense of a 
foreshortened future (e.g., does not 
expect to have a career, marriage, 
children, or a normal life span).

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two (or more) of the 
following: (1) difficulty falling or 
staying asleep; (2) irritability or 
outbursts of anger; (3) difficulty 
concentrating; (4) hypervigilance; or 
(5) exaggerated startle response.

E.  Duration of the disturbance 
(symptoms in Criteria B, C, and D) is 
more than 1 month.

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.  

DSM-IV, 309.81 Posttraumatic Stress Disorder. 

In order to grant service connection for PTSD to a non-
combat Veteran, there must be credible evidence to support 
the Veteran's assertion that the stressful event occurred.  
A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any 
issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court of Appeals for Veterans Claims (Court) is stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



Analysis

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

There is credible evidence that the Veteran engaged in 
combat with the enemy in Vietnam.  His service personnel 
records show that the Veteran served in Vietnam and was 
awarded a Combat Infantryman's Badge and a Purple Heart.  
Thus, corroborating evidence of a stressor event which 
caused PTSD is not necessary.   

The Board acknowledges that there is conflicting evidence as 
to whether the Veteran does have a current diagnosis of PTSD 
in accordance with DSM-IV.  An October 2004 VA examination 
report reflects that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  However, the Board finds 
this opinion less probative than that given by a private 
psychiatrist in March 2005, as the VA examination report 
fails to address element C of the criteria set forth in DSM-
IV.  

A March 2005 private psychiatric examination report reflects 
a diagnosis of chronic PTSD.  The private psychiatrist 
indicated that the Veteran had served in Vietnam in 1966 and 
1967 as an infantryman sergeant and that he was awarded a 
Purple Heart.  The psychiatrist noted that the Veteran had 
nightmares once a month, night sweats three or four times a 
week, intrusive thoughts, easy startle response, and 
hypervigilence.  The psychiatrist indicated that the Veteran 
could not stand anyone behind him and he did not socialize 
with anyone.  The Veteran's recent memory was mildly 
impaired.  The Veteran reported feeling depressed forty 
percent of the time.  He felt like crying occasionally and 
had occasional crying spells.  The Veteran got angered 
easily.  The psychiatrist indicated that the Veteran was 
unable to sustain social relationships and he was mildly 
compromised in his ability to sustain work relationships.  
The Veteran was started on two medications and he was 
scheduled for medication monitoring and cognitive behavioral 
psychotherapy every eight weeks.  See also the March 2005 
treatment record.  

The March 2005 private psychiatric evaluation shows that the 
diagnosis of PTSD is in accordance with DSM-IV.  Criterion A 
has been met since the evidence establishes that the Veteran 
engaged in combat with the enemy in Vietnam and he was 
injured in combat as evidence by receipt of a Combat 
Infantryman's Badge and a Purple Heart.  Regarding Criterion 
B, the evidence shows that the Veteran has intrusive 
thoughts and flashbacks.  Regarding Criterion C, the 
evidence shows that the Veteran has depressive thoughts with 
reminders, he does not socialize with anyone, and he is 
unable to sustain social relationships.  Regarding Criterion 
D, the evidence shows that the Veteran has hypervigilence, 
exaggerated startle response, and he is easily angered.  
Even the October 2004 VA examiner noted that the Veteran 
reported that his main problems were concentration, anger, 
and sleeplessness.  Regarding Criterion E, the record shows 
that the Veteran has had these symptoms for more than a 
month.  Criterion F is met because the psychiatrist who 
performed the March 2005 examination stated that the Veteran 
was unable to sustain social relationships and he was mildly 
compromised in his ability to sustain work relationships.  
As a result, the Board finds that that the evidence is in 
relative equipoise with regard to whether there is medical 
evidence of a diagnosis of PTSD in accordance with DSM-IV.  

Thus, the Board finds that the diagnosis of PTSD given in 
the March 2005 private psychiatric evaluation conforms to 
DSM-IV and that the March 2005 private psychiatrist linked 
the diagnosis of PTSD to the Veteran's combat service in 
Vietnam.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  Gilbert, 1 Vet. App. at 54.  Given the above 
evidence, the Board finds that there is an approximate 
balance of positive and negative evidence as to whether the 
Veteran currently has PTSD in accordance with DSM-IV that is 
related to his period of service.  When the evidence is in 
such relative equipoise, the Board must give the Veteran the 
benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Thus, the Board finds that the Veteran 
currently has a diagnosis of PTSD in accordance with DSM-IV.   

The Board also finds that the evidence is in equipoise as to 
whether the Veteran has PTSD due to combat in Vietnam.  
Accordingly, resolving all doubt in the Veteran's favor, 
service connection for PTSD is granted. 


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


